Filed 9/25/13 Jensen v. City of Thousand Oaks CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


LINDA JENSEN,                                                              2d Civil No. B245880
                                                                     (Super. Ct. No. 56-2011-00406324-
     Plaintiff and Appellant,                                                  CU-MC-VTA)
                                                                              (Ventura County)
v.

CITY OF THOUSAND OAKS et al.,

     Defendants and Respondents.


                   Allende v. Department of California Highway Patrol (2011) 201
Cal.App.4th 1006 holds that "drivers must pay for any incident in which [a] CHP officer
is dispatched and makes a DUI arrest; [and] cost of officers' fringe benefits is part of
payable expense of emergency response . . . ." Plaintiff Linda Jensen invites us to
disagree with Allende. We decline the invitation.
                   Jensen appeals a judgment of dismissal after the trial court sustained
demurrers without leave to amend to her class action complaint for injunctive relief,
declaratory relief and damages against defendants City of Thousand Oaks (City) and the
Ventura County Sheriff's Department (Sheriff's Department). Jensen was arrested for
driving while intoxicated after the Sheriff's Department received a dispatch call from a
person reporting that she was drunk while driving. After her arrest, the City sent her an
invoice "demanding payment" for a "DUI-Emergency Response Charge." (Gov. Code,
§ 53150.)1
                We conclude, among other things, that: 1) pursuant to section 53150,
Jensen's conduct caused an "incident resulting in an appropriate emergency response" by
the Sheriff's Department even though she was not involved in a traffic accident; and 2)
Jensen was therefore liable for the "expense of an emergency response," which includes
the sheriff deputies' salary and employee benefit costs. (§ 53156.) We affirm.
                                           FACTS
                On January 28, 2011, a caller telephoned the Sheriff's Department to report
"a possible drunk driver in the City of Thousand Oaks." Sheriff's deputies were
dispatched to the location the caller described. They saw the vehicle matching the
description given in the dispatch call. Jensen was the driver. Sheriff deputies stopped
her and arrested her for driving under the influence (DUI). She was "taken to jail where
she was booked."
                On April 21, 2011, the City sent Jensen a letter with an "invoice demanding
payment in the amount of $777.60 for a 'DUI-Emergency Response Charge'" relating to
the January 28th incident. The City cited section 53150. The invoice included "a per
minute rate of $2.40 or $144.00 per hour for the emergency response services charged
for" the sheriff deputies' time on the January 28th incident. That rate included "deputy
fringe benefit costs in addition to the regular salary of the deputies."
                Jensen paid the amount on the invoice and filed a government claim with
the City seeking reimbursement for that payment.
                On November 3, 2011, Jensen filed a "CLASS ACTION COMPLAINT
FOR INJUNCTIVE AND DECLARATORY RELIEF, UNJUST ENRICHMENT,
[AND] MONEY HAD AND RECEIVED" against the City. On June 4, 2012, she filed a
first amended complaint and added the Sheriff's Department as a defendant. In her
action, she requested, among other things, an injunction against the Sheriff's Department

1
    All statutory references are to the Government Code unless otherwise stated.

                                              2.
and the City to prevent them "from billing and seeking to collect the cost of DUI arrests
under Government Code section 53150 . . . where the DUI arrest was not in conjunction
with an emergency response to a traffic accident ('incident') as that term is used under
section 53150." She alleged they had a policy that "dispatches by deputies to possible
DUI suspects" are "'incidents' allowing charging of emergency response costs pursuant to
California Government Code section 53150." Jensen alleged the costs charged by the
defendants for DUI incidents were not authorized by statute. She requested declaratory
relief as to "[w]hether 'expense of an emergency response' as . . . defined under California
Government Code section 53156 includes fringe benefits" as well as the "salary" of the
deputies.
              The Sheriff's Department and the City filed demurrers to the first amended
complaint. The City claimed Jensen could not prevail according to Allende v.
Department of California Highway Patrol (2011) 201 Cal.App.4th 1006. We agree with
City that Allende holds that "drivers must pay for any incident in which [a] CHP officer is
dispatched and makes a DUI arrest; [and] cost of officers' fringe benefits is part of
payable expense of emergency response . . . ."
              At the hearing on the demurrers, Jensen's attorney said, "[T]he trial court is
bound by the [Allende] decision and that in this particular case, this court should probably
[sustain] the demurrer based on the [Allende] case."
              The trial court sustained the demurrers without leave to amend.
                                      DISCUSSION
                  Liability for an Emergency Response (Section 53150)
              Jensen was not involved in a traffic accident. She argues that her act of
driving while intoxicated did not lead to an "incident resulting in an appropriate
emergency response" by the Sheriff's Department under section 53150. She argues she
was therefore not "liable for the expense of an emergency response" under that statute
and we must reverse the judgment. We disagree.




                                             3.
              "'On appeal from a dismissal after an order sustaining a demurrer, we
review the order de novo, exercising our independent judgment about whether the
complaint states a cause of action as a matter of law.'" (Balikov v. Southern Cal. Gas Co.
(2001) 94 Cal.App.4th 816, 819.)
              "'"The fundamental rule of statutory construction is that the court should
ascertain the intent of the Legislature so as to effectuate the purpose of the law."
[Citations.] . . . Statutes should be construed so as to be given a reasonable result
consistent with the legislative purpose.'" (Cossack v. City of Los Angeles (1974) 11
Cal.3d 726, 732-733.) We begin by looking to the language of the statute, as that is often
the best indicator of legislative intent. (Jones v. Lodge at Torrey Pines Partnership
(2008) 42 Cal.4th 1158, 1182.)
              Section 53150 provides, in relevant part, "Any person who is under the
influence of an alcoholic beverage or any drug, . . . whose negligent operation of a motor
vehicle caused by that influence proximately causes any incident resulting in an
appropriate emergency response, and any person whose intentionally wrongful conduct
proximately causes any incident resulting in an appropriate emergency response, is liable
for the expense of an emergency response by a public agency to the incident." (Italics
added.)
              Respondents claim Jensen's position that section 53150 applies only to
traffic accidents is not supported by the language or purpose of that section. They argue
the Legislature used the term "incident" to include cases where police are dispatched on
calls to track down and arrest drunk drivers such as Jensen. We agree.
              Section 53150 does not refer to a "traffic accident." Instead, it broadly
applies to "any incident resulting in an appropriate emergency response." (Italics added.)
Here the dispatch call resulting in Jensen's DUI arrest is the type of event falling within
the broad "any incident" language of the statute. Jensen claims the term incident must be
limited to traffic accidents. But "[t]his limitation does not appear in the statute and we




                                              4.
may not rewrite the statute to include it." (Baxter Healthcare Corp. v. California Ins.
Guarantee Assn. (2000) 85 Cal.App.4th 306, 315.)
              Jensen claims the legislative history shows lawmakers intended section
53150 to apply only to traffic accidents. We grant her request to take judicial notice of
the history of Senate Bill No. 735 and other legislative history documents. The
legislative history of Senate Bill No. 735 does not support her claims.
              In California Highway Patrol v. Superior Court (2006) 135 Cal.App.4th
488, 500, the court noted that "[a]s introduced, Senate Bill No. 735 required the
occurrence of a drunk-driving accident before a public agency could recover emergency
response costs." But "[t]he Assembly Judiciary Committee next reviewed Senate Bill
No. 735 and questioned whether the accident-based limitation was too narrow." (Ibid.)
"In response to this concern, the Assembly amended the legislation so that reimbursement
could be sought for emergency response costs regardless of whether an incident resulted
in property damage or personal injury." (Ibid.) Consequently, the scope of the statute
was not limited to traffic accidents. (Id. at pp. 500-501.) The term "'incident' is any
event that proximately causes an emergency response by a public agency." (Id. at
p. 502.)
              Jensen refers to a letter by Senator Edward Royce, the sponsor of Senate
Bill No. 735, who described the bill as allowing public agencies to recover the costs of
emergency response for drunk drivers who cause "accidents." But "the statements of an
individual legislator, including the author of a bill, are generally not considered in
construing a statute, as the court's task is to ascertain the intent of the Legislature as a
whole in adopting a piece of legislation." (Quintano v. Mercury Casualty Co. (1995) 11
Cal.4th 1049, 1062.) Moreover, the reliability of the legislator's opinion is of little or no
assistance where it conflicts with the legislative intent as defined in the express language
of the statute. (Jones v. Lodge at Torrey Pines Partnership, supra, 42 Cal.4th at p. 1182.)
              The Legislative Analyst's June 27, 1985, "ANALYSIS OF SENATE BILL
NO. 735" describes the bill as allowing "public agencies to recover the costs of



                                               5.
emergency response activities . . . ." It does not refer to traffic accidents or to any
language limiting its operation to such events. Instead, it broadly refers to liability for
"the incident requiring the response" and "wrongful conduct while operating a vehicle."
(Metropolitan Water Dist. v. Imperial Irrigation Dist. (2000) 80 Cal.App.4th 1403, 1425
[Legislative Analyst reports may be considered as relevant indicators of legislative
intent].)
               Jensen's position is also at odds with a Legislative Counsel's Opinion which
concluded that the Legislature's use of the term "incident" is not synonymous with, or
confined to, the term "accident." (California Highway Patrol v. Superior Court, supra,
135 Cal.App.4th at p. 502.) Such official opinions assist the courts in determining
legislative intent. (Ibid.)
               That some in the State Senate may have initially intended to place an
"accident-based limitation" to this legislation is not relevant. (California Highway Patrol
v. Superior Court, supra, 135 Cal.App.4th at p. 500.) That limited view was ultimately
rejected by the Legislature as a whole when "the scope of the statute was expanded to
cover more than accidents . . . ." (Id. at p. 501, italics added.)
               Jensen contends section 53150 does not authorize charging fees for an
officer's time to track down drunk drivers after receiving a dispatch call. But this claim
was rejected in Allende v. Department of California Highway Patrol, supra, 201
Cal.App.4th 1006.) At the hearing on the demurrers, Jensen's counsel conceded that the
facts of her case are "on all fours with" Allende. He told the trial court that Allende
"controls this case." On appeal, Jensen asks us not to follow Allende because she claims
it goes beyond the scope of the statute. We disagree.
               Allende involved the validity of a California Highway Patrol (CHP) policy
of including as "an emergency response" any "'incident in which an officer is dispatched
to a call resulting in a DUI arrest of a driver.'" (Allende v. Department of California
Highway Patrol, supra, 201 Cal.App.4th at p. 1014.) The court held this policy was
consistent with the language and purpose of section 53150. (Id. at p. 1009.) Jensen



                                               6.
suggests this decision is incorrect because that policy does not involve an emergency
response. But the Allende court noted that the CHP properly recognized that "'[i]mpaired
drivers kill and injure themselves and others with alarming frequency.'" (Id. at p. 1015.)
"'Sometimes the driver may be reported to be weaving, sometimes the driver may have
been reported to have almost hit other vehicles . . . .'" (Id. at p. 1016.) "'[A]ny officer
responding to such a call is responding to a potential emergency that requires an urgent
response.'" (Ibid., italics added.)
              The court ruled that the CHP correctly determined that "when a dispatch is
triggered by a person driving under the influence of alcohol or drugs, the situation in
virtually all circumstances is an emergency . . . ." (Allende v. Department of California
Highway Patrol, supra, at 201 Cal.App.4th at pp. 1014-1015.) It noted that the CHP
policy was consistent with the emergency response definition in the Vehicle Code. It
said the Vehicle Code defines "emergency response situation" as including "'"instances in
which necessary measures are needed in order to prevent injury or death . . . ."'" (Id. at
p. 1015, italics added.) Tracking down intoxicated drivers on dispatch calls before they
collide with other vehicles falls within that definition.
              Jensen claims the Allende decision gave unwarranted deference to the CHP
and no concern for the lawmakers' views or its own judicial role as the decision-maker.
We disagree. The court recognized that because the CHP is the major state agency
charged with emergency response enforcement on state highways, its construction of the
law is "entitled to great weight." (Woosley v. State of California (1992) 3 Cal.4th 758,
776.) The court did not, as Jensen suggests, surrender its decision-making authority to
the CHP or rubber stamp its procedures. It reviewed the CHP policies in depth and ruled
they were consistent with the legislative intent. (Allende v. Department of California
Highway Patrol, supra, 201 Cal.App.4th at pp. 1009, 1020.) It decided they were
rational measures taken to further the underlying statutory goals.
              Jensen suggests the Allende decision is an unauthorized expansion of state
policy on liability for cost reimbursement. But any change in policy was the result of the



                                              7.
Legislature enacting section 53150. Moreover, the Allende decision is consistent with the
long-standing state policies that attempt to deter people from driving while intoxicated
and require intoxicated drivers to take financial responsibility for their actions. (Ingersoll
v. Palmer (1987) 43 Cal.3d 1321, 1338 ["Deterring drunk driving . . . undeniably serves a
highly important governmental interest"]; Peterson v. Superior Court (1982) 31 Cal.3d
147, 155; Taylor v. Superior Court (1979) 24 Cal.3d 890, 897-899; § 53150; Pen. Code,
§1203.1, subd. (e).) Including Jensen's incident within section 53150 furthers these goals
and provides a proper incentive to discourage such unlawful conduct.
                   Section 53156 Includes Costs for Salary and Benefits
              Jensen contends she is only responsible for paying for the officers' salary
for the time spent on this incident. She claims she is not responsible for costs that include
the officers' employee benefits under section 53156. We disagree.
              Section 53156, subdivision (a) provides, in relevant part, "'Expense of an
emergency response' means reasonable costs incurred by a public agency in reasonably
making an appropriate emergency response to the incident, but shall only include those
costs directly arising because of the response to the particular incident. Reasonable costs
shall include the costs of providing police . . . at the scene of the incident, as well as the
salaries of the personnel responding to the incident." (Italics added.)
              Jensen argues the statute only refers to the salaries of responding officers,
not the employee benefits that government entities pay for such employees.
              But employee benefits paid to responding officers are costs "directly arising
because of the response to the particular incident." Intoxicated drivers causing the
response are responsible for reimbursing the public entities for those costs. As the Court
of Appeal in Allende correctly noted, "[T]he cost of fringe benefits unquestionably is a
direct personnel cost . . . ." (Allende v. Department of California Highway Patrol, supra,
201 Cal.App.4th at p. 1020.) "Whether or not considered part of the officer's 'salary,' the
cost of benefits is part of 'the costs of providing police . . . services' within the meaning of
section 53156." (Ibid.) The Legislature wanted the reasonable and necessary



                                               8.
governmental costs of emergency response to be assumed by the intoxicated driver and
not the public at large. Jensen's request to exclude the cost of employee benefits that
public agencies must pay to responding officers "would defeat the objective of full cost
recovery and is not required by a reasonable interpretation of section 53156." (Ibid.)
               We have reviewed Jensen's remaining contentions and we conclude she has
not shown grounds for reversal.
               The judgment is affirmed. Costs on appeal are awarded in favor of
respondents.
               NOT TO BE PUBLISHED.




                                          GILBERT, P.J.

We concur:



               YEGAN, J.



               PERREN, J.




                                             9.
                                Henry J. Walsh, Judge

                          Superior Court County of Ventura

                         ______________________________


             Law Offices of Bradley C. Arnold, Bradley C. Arnold for Plaintiff and
Appellant.


             Charmaine Jackson, Assistant City Attorney, for Defendant and
Respondent City of Thousand Oaks.


             Leroy Smith, County Counsel, Marina Porche, Assistant County Counsel,
for Defendant and Respondent Ventura County Sheriff's Department.




                                         10.